This is a criminal complaint charging the defendant with being " a lewd, wanton and lascivious person in speech and behavior," in violation of Section 25, Chapter 347, Gen. Laws, 1909. The defendant, having been adjudged guilty by the District Court of the Third Judicial District, appealed to the Superior Court. The trial in the Superior Court resulted in a verdict of guilty. The case is before this court on the defendant's exceptions, as follows: to the refusal of the trial court to direct a verdict for the defendant; to the admission of testimony; to the refusal to charge as requested, and to the denial of the defendant's motion for a new trial. *Page 377 
The evidence shows that Mrs. Anna Paine, a colored woman, induced Bertha Buck, a white girl, who testified she was sixteen years of age but who, according to the record, appears to be a little girl, to leave her place of employment and live in the home of Mrs. Paine. The defendant, a colored man thirty-eight years of age, called at the house of Mrs. Paine and saw the girl there. From the testimony of Bertha Buck it is apparent that he held a conversation with Mrs. Paine relative to inducing Bertha to have intercourse with him. Bertha testified that as soon as he left the house Mrs. Paine commenced advising and attempting to persuade her to have intercourse with the defendant; that two days later the defendant again called at the house of Mrs. Paine; that she again advised and requested Bertha to submit herself to the defendant; that the defendant joined in the request and promised to give her a present on the following day. There is testimony that the girl did not wish to comply with the wishes of Mrs. Paine and the defendant. The girl testified that she finally consented and went into an adjoining room and had intercourse with the defendant. A few days later the defendant was arrested in the same house. The defendant admitted to the police that he had intercourse with the girl and stated that she was "good hitting." There was testimony that the defendant lived with two white girls for a time until they were arrested and sentenced to the State Workhouse and House of Correction. The defendant admitted that he lived in the same tenement with said girls. There was testimony that the defendant habitually resorted to houses of ill-fame and resorts where intoxicating liquors could be obtained; that he was frequently intoxicated and did very little work.
The defendant's counsel moved for a direction of a verdict and argued that there was no evidence against the defendant except evidence of a single act of fornication. It was not error to deny the motion. In addition to the revolting picture of a colored man and woman, each of *Page 378 
mature age, together attempting to persuade and finally by the promise of a gift inducing a little girl to submit herself to the defendant, there was strong uncontradicted evidence which tended to show that the defendant was in speech and behavior the kind of a person which the complaint charged him with being.
The defendant excepted to the refusal to charge, as follows: "The fact that this defendant committed one act of sexual intercourse with Bertha Buck is not sufficient to warrant a conviction on the charge of being a lewd, wanton and lascivious person." The court charged in substance that a single act of fornication in secret by persons of mature mind did not cause either of the parties to be lewd, wanton, and lascivious. The undisputed testimony was not confined to showing an act of illicit intercourse which was between a man of mature years and a little girl under the circumstances and conditions above related. The defendant admitted making vulgar statements in the police station relative to the little girl. He admitted living in the same tenement with two white girls until they were taken from the tenement and sentenced to the State Workhouse and House of Correction. He did not deny that he habitually frequented houses of ill-fame. The defendant took advantage of a little girl under circumstances above related and had intercourse with her. This fact and the facts which were undisputed are sufficient to warrant the jury in believing that the defendant was a lewd, wanton and lascivious person in speech and behavior. The defendant's request to charge would have had a tendency to mislead the jury. Taken literally it amounted to a request for a direction of a verdict. The court had already charged the jury correctly concerning the question involved in the defendant's request. The denial of defendant's request to charge was not error.
We find no merit in the other exceptions to the refusal to charge. The exception to the admission of testimony is without merit. *Page 379 
All of the defendant's exceptions are overruled and the case is remitted to the Superior Court for sentence.